UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34135 DYNAMICS RESEARCH CORPORATION (Exact Name of Registrant as Specified in Its Charter) Massachusetts 04-2211809 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Two Tech Drive, Andover, Massachusetts (Address of Principal Executive Offices) 01810-2434 (Zip Code) Registrant’s telephone number, including area code (978)289-1500 Securities registered pursuant to Section12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, $0.10par value The NASDAQ Global Market Securities registered pursuant to Section12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YesoNoþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act. YesoNoþ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). * The registrant has not yet been phased into the interactive data requirements. YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated fileroAccelerated filerþNon-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell Company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ The aggregate market value of the registrant’s common stock, $0.10par value, held by nonaffiliates of the registrant as of June30, 2010, was $85.4 million based on the reported last sale price per share of $10.11 on that date on the NASDAQ Global Market. As of February 25, 2011, 10,078,718 shares of the registrant’s common stock, $0.10par value, were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement involving the election of directors, which is expected to be filed within 120days after the end of the registrant’s fiscal year, are incorporated by reference in PartIII of this Annual Report on Form 10-K (“Form 10-K”). INFORMATION RELATED TO FORWARD-LOOKING STATEMENTS Some of the statements under “Business”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations”, and elsewhere in this Form 10-K contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, regarding future events and the future results of Dynamics Research Corporation (“DRC”) that are based on current expectations, estimates, forecasts and projections about the industries in which DRC operates and the beliefs and assumptions of the management of DRC.Words such as “anticipates”, “believes”, “estimates”, “expects”, “intends”, “plans”, “projects”, “may”, “will”, “should” and other similar expressions are intended to identify such forward-looking statements.These forward-looking statements are predictions of future events or trends and are not statements of historical matters.These statements are based on current expectations and beliefs of DRC and involve a number of risks, uncertainties and assumptions that are difficult to predict.Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this document or in the case of the statements incorporated by reference.Factors that might cause or contribute to such differences include, but are not limited to, those discussed in this Form 10-K under the section entitled “Risk Factors”.Except to the extent required by applicable law or regulation, DRC undertakes no obligation to revise or update publicly any forward-looking statements for any reason. DYNAMICS RESEARCH CORPORATION ANNUAL REPORT ON FORM10-K FOR THE YEAR ENDED DECEMBER31, 2010 TABLE OF CONTENTS Page PARTI ITEM 1. Business 2 1A. Risk Factors 16 1B. Unresolved Staff Comments 26 2. Properties 26 3. Legal Proceedings 26 4. [Removed and Reserved] 26 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 27 6. Selected Financial Data 29 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 7A. Quantitative and Qualitative Disclosures About Market Risk 42 8. Financial Statements and Supplementary Data 43 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 76 9A. Controls and Procedures 76 9B. Other Information 77 PART III ITEM Directors, Executive Officers and Corporate Governance 78 Executive Compensation 79 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 79 Certain Relationships and Related Transactions, andDirector Independence 79 Principal Accounting Fees and Services 79 PART IV ITEM Exhibits and Financial Statement Schedules 80 Table of Contents PART I ITEM 1. BUSINESS CORPORATE OVERVIEW AND STRATEGY Dynamics Research Corporation is a leading provider of innovative management consulting, engineering and information technology (“IT”) services and solutions to federal and state governments. Our go-to-market strategy is sharply focused within each of four dimensions: · Solutions.We deliver high-value differentiated solutions to our clients.Our five areas of differentiated expertise are business transformation, information technology, training and performance support, management services and engineering services.We believe our solutions align well with the needs of our government customers today through improved efficiencies and effectiveness, procurement reform, transformational and technology based changes, and ongoing, changing security threats. · Markets and Customers.We target markets, which based on long-term market force drivers, have sustained government projected demand for services.We select customers from the spectrum of federal government departments and agencies in our target growth markets with needs that well match the solutions we provide.Currently our target growth markets include homeland security, healthcare, cyber security, intelligence and financial/regulatory reform.In 2010approximately 60%of our revenue was derived from clients in these markets and selected high growth areas of defense such as unmanned aerial systems and force readiness and training. Our 2010 revenue derived from these markets grew12% over 2009. · Prime Government and Agency-Wide Contracts.We hold an enviable portfolio of government and agency-wide multiple award schedule indefinite delivery/indefinite quantity ("ID/IQ") task order contracts.Today, these types of contracts are the federal government’s preferred means of procurement for services. · Acquisitions.We use acquisitions, funded through both operationally generated cash and leverage, to strengthen our position in our target growth markets. 2 Table of Contents Our position as a leading mid-size company allows us to bring to bear the personnel, technology resources and industry standard practices of a large company with the responsiveness of a small company. Rather than force a pre-packaged solution, we listen to our customers and develop tailored solutions based on proven industry practices and lessons learned in hundreds of successful engagements.We offer forward-thinking solutions backed by a history of excellence and customer satisfaction. Founded in 1955 and headquartered in Andover, Massachusetts, DRC has approximately 1,300 employees located throughout the United States.DRC operates as a parent corporation and through its wholly owned subsidiaries, Kadix Systems, LLC, H.J. Ford Associates, Inc. and DRC International Corporation. Unless the context otherwise requires, references in this Form 10-K to “DRC”, “we”, “us” or “our” refer to Dynamics Research Corporation and its subsidiaries. As of December 31, 2010, our only reportable business segment was Systems and Services. SOLUTIONS Business Transformation We provide a comprehensive set of services and tools for rapidly transforming organizations and significantly improving organizational performance. Our services in this area include applying proven, repeatable processes, such as Lean Six Sigma and Theory of Constraints, to the entire life cycle of business transformation and aligning improvements with overall organizational objectives and strategies. We provide web-based collaborative decision making tools and facilities that enable participants in different locations to quickly and cost-effectively participate in the transformation process. We have an established track record in providing our business transformation customers with high returns on their investment and positive impacts on performance. Because we have no pre-selected solution or proprietary software packages to sell, we tailor our processes and tools to meet each customer’s unique needs. Information Technology DRC provides a range of processes and tools to develop, sustain, manage and govern complex information systems.Our areas of practice include enterprise architecture, software engineering, IT infrastructure management, application development and sustainment, web services, IT governance, information assurance and cyber security, IT support services such as change management, quality assurance and testing, automated case management, and data engineering. We develop software using Capability Maturity Model Integration for Development Maturity Level 3 processes and provide services to support the ongoing development and subsequent maintenance of an organization's enterprise architecture. We offer a comprehensive set of services for managing and implementing IT infrastructures for Government organizations based on the International Organization for Standardization (“ISO”) 20000-1:2005 for IT Service Management. DRC provides integrated processes and services to help Government agencies govern their IT systems in accordance with various Government regulatory requirements such as Capital Planning and Investment Control and the Federal Information Security Management Act. We also provide a set of information assurance cyber security services, which includes management support, operational support and technical support for the identification and mitigation of security risks. Training and Performance Support Our training solutions are an integral part of a broader assessment of human performance within an organization or system. Our methodology integrates industry best practices in human performance assessment of organizations, instructional systems development, and human systems integration of complex systems. Our training encompasses individual training as well as team training. We are an industry leader in the development of team training applications for mission critical teams. Our training solutions include training/task analysis, high-performance team 3 Table of Contents training, web-based training and automated training management. As part of our integrated methodology, we also identify, develop and deliver a variety of additional human performance improvement solutions, including electronic performance support systems, job/task redesign user interface change, organizational redesign and resource reallocation. Our strategic human capital, workforce planning and performance management solutions help transform the cultures of Federal agencies so they become less hierarchical, process-oriented, stove-piped and inwardly focused; and more flat, results-oriented, integrated, and externally focused. DRC combines the best commercial and Government sector approaches to deliver innovative human capital solutions that address the challenges facing our clients today. Management Services We provide a comprehensive set of solutions to support the management of complex programs throughout their life cycle, providing expertise in program management, business, cost, financial management, acquisition management, engineering and logistics services, audit support and remediation services, communications services and training. Engineering Services We provide engineering services to support the design, testing, manufacturing and integration of advanced components and complex systems. Our areas of engineering expertise include: (i) item unique identification methodologies, (ii) technical manual configuration and control, (iii) manufacturing, repair and overhaul engineering including technical assessment of these processes, and (iv) GPS receiver products, which comply with the Navigation Satellite Timing and Ranging Joint Program Office performance specification for standard electronic module Type E GPS receivers.These GPS receiver products are powerful and versatile modules that provide robust GPS solutions used for navigation and for hot starting the embedded GPS receivers of precision guided munitions. MARKETS We target markets which based on long-term market force drivers, have sustained government projected demand for services.We select customers from the spectrum of federal government departments and agencies in our target growth markets with needs that well match the solutions we provide.Currently our target growth markets include homeland security, healthcare, cyber security, intelligence and financial/regulatory reform.We also serve the (i) command and control, surveillance and reconnaissance, and (ii) force and weapons systems readiness markets, including training, performance support, human capital, logistics, transportation, life-cycle systems management, repair and maintenance. In 2010 approximately 60 % of our revenue was derived from clients in these markets and selected high growth areas of defense such as unmanned aerial systems and force readiness and training. Our 2010 revenue derived from these markets grew 12% over 2009. We believe our core capabilities are well aligned with the types of services and solutions for which the government has increasing demands including: (i) improved efficiencies and effectiveness (ii) procurement reform (iii) transforming the delivery of government services through organizational change, process improvement and technological change and (iv) responding to rapidly changing security threats. We are cognizant of funding challenges and changing priorities of the federal government.Federal IT spending grew 6.8%, 4.6%and 2.4% for 2008, 2009 and 2010 government fiscal years, respectively.For fiscal year 2011 the federal government is currently operating under continuing resolution, which generally authorizes Departments to operate at expenditure levels approved in the previous fiscal year budget cycle, but tends to delay funding of current programs and restrict initiation of new programs.Under the current continuing resolution, Federal IT spending for the current fiscal year 2011 is projected at $78.5 billion, an increase of 0.7% over fiscal year 2010.The Administration’s budget request for fiscal year 2012 included IT spending growth of 1.3% over the current projected levels of spending for fiscal year 2011 under the continuing resolution. 4 Table of Contents The federal government also has set high priority and is initiating programs focused on strengthening the government workforce with particular emphasis on personnel responsible for acquisition, such as, acquiring products and services for the government.The government has set targets for adding to the government workforce with some of these positions coming from a reduction in the number of contractor positions supporting the government, known as in-sourcing.We have experienced a modest reduction in positions and revenue from in-sourcing on our business and anticipate continuation of this program in 2011.We also are seeing increasing demand for human capital and training solutions in support of government initiatives to strengthen the federal workforce. In the state and local government sector, which is less than 10% of our total business, new contract opportunities are limited as the states address balanced budget requirements and lower tax revenues.We anticipate procurement activities in 2011 as the fiscal environment in some states stabilizes.There is a need for states to continue to modernize child welfare systems and Medicare management systems, areas where our automated case management solution fits well. We have considerable experience in providing IT expertise in the health and human services areas. We believe the primary factors driving growth in this sector are infrastructure modernization and expansion, the migration of information and training to web-based applications and cost-sharing incentives to facilitate data exchange with federal agencies. MAJOR CUSTOMERS Our 2010 revenue was derived 66.1% from the national defense and intelligence sector, 18.5% from homeland security, 8.8% from other federal civilian agencies and 6.6% from state and local governments. National Defense and Intelligence Sector U.S. Air Force customers constituted the largest component of our national defense and intelligence revenue in 2010, representing approximately 25% of total revenue, while U.S. Army revenue represented 19%, U.S. Navy revenue represented 9% and revenue from other agencies represented 13% of total revenue. The work we perform for our major customers in this sector is described below. U.S. Air Force Customers Materiel Command, Aeronautical Systems Center The Aeronautical Systems Center (“ASC”), headquartered at Wright-Patterson Air Force Base, is responsible for research, development, testing, evaluation, acquisition and life cycle management of aeronautical systems and related equipment for the Air Force. We support ASC system program offices with program management, logistics, engineering, acquisition management, analytical, and administrative services for both the United States Air Force and various foreign military sales programs. The active programs we currently support include the Medium Altitude Unmanned Aircraft Systems (Predator/Reaper), Reconnaissance Systems, F-16, F-22, B-2, C-17 and Special Operations Forces. Materiel Command, Electronic Systems Center The mission of the U.S. Air Force Electronic Systems Center (“ESC”), headquartered at Hanscom Air Force Base in Bedford, Massachusetts, is to serve as the center of excellence for command and control and information systems to support the U.S. Air Force and the DoD. In December 2010, we were one of six awardees for the NETCENTS-2 Enterprise Integration and Service Management (“EISM”) $460 million contract.Through the EISM contract the Air Force is expected to procure IT portfolio management analyses, enterprise-wide and cross-domain engineering and architectural analyses, enterprise business process reengineering solutions, enterprise service standards and processes, service performance assessments and scalability planning, and services to develop plans and strategies to implement new service oriented architectures. 5 Table of Contents We provide technical and subject matter experts supporting the implementation of the Air Force’s Expeditionary Combat Support System. We provide software maintenance, sustainment and enhancement services in support of the Air Force Weapons Systems Management Information System (“WSMIS”). WSMIS is the Air Force’s operational system for global tracking of Air Force parts and weaponry. We also support the integration of WSMIS with other Air Force systems and initiatives. We evaluate system requirements, provide technical services, support the integration of products into airborne and ground weapons systems, and provide management services supporting ESC systems program offices, including the Multi-Platform Radar Technology Insertion Program and Airborne Warning and Control Systems programs. Materiel Command, Depot Operations We perform engineering logistics, IT management, operations analyses, systems engineering and technical services for the U.S. Air Force’s Air Logistics Centers at Tinker and Hill Air Force Bases in Midwest City, Oklahoma and Ogden, Utah, respectively, supporting the B-1B, the B-52, the C-5 and the KC aircraft programs. We provide developmental research and engineering services and solutions for the Item Unique Identification umbrella program for Air Force depots. We provide comprehensive analysis of tagging and labeling methods, including detailed studies of adhesives durability in operational environments. Our efforts assist in the identification of state-of-the-art asset tracking technology and help improve asset tracking throughout the life cycle of all DoD assets. Materiel Command, Global Logistics Support Center We provide data quality support services that identify and eradicate faulty data anomalies associated with Air Force logistics systems. As part of this ongoing program, we determine the extent of interface and system data quality problems, identify discrepancies, initiate corrections and provide visibility of data as well as maintain web applications that assist in the tracking, scanning and organizing of data to identify anomalies in the system and correct them. Air Combat Command Since 2006, we have been assisting Lockheed Martin with the development and implementation of a new Air and Space Operations Center (“AOC”) operating system which integrates more than 20 systems into a common hardware and software baseline. We also provide on-going support to current AOC systems at Langley Air Force Base in Hampton, Virginia. We provide the Air Force Command and Control Integration Center with engineering services and program management support for the Air Force Tactical Data Link program. We also provide scientific and technical services for the engineering and integration of warfighter vocabularies. Air Mobility Command We provide program planning, enterprise architecture, systems engineering, decision support, logistics thought leadership, subject matter expertise and business analysis services to the Air Mobility Command. U.S. Army Customers Training and Doctrine Command We are one of five prime contractors awarded the Training, Doctrine and Combat Development ID/IQ contract, which has a ceiling of $97 million to provide training, doctrine and combat development to the U.S. Army Armor Center at Fort Knox, Kentucky. DRC provides training development support to the Heavy Brigade Combat Teams 6 Table of Contents (“HBCT”) as the Army transitions the Armor Center from Fort Knox to the Maneuver Center of Excellence at Fort Benning, Georgia. We are developing the architecture and automated tools for the U.S. Army Armor Center knowledge management continuity effort and executing the plan to transition knowledge to the Maneuver Center of Excellence. For the Maneuver Center of Excellence, we develop and revise the Army tactics, techniques and procedures manuals and training products.We also support the Armor School's HBCT Tactical Leader Course.For the Human Capital Enterprise we prepared a comprehensive analysis to improve human capital systems and processes. We assisted in writing the Joint Capabilities Integrated Development System documents for the Army’s HBCT, security and reconnaissance acquisition programs. We assist the U.S. Army Training and Doctrine Command Analysis Center at Fort Leavenworth, Kansas in conducting studies and analysis to advance U.S. Army doctrine, organization, training, material, leadership, personnel and facilities ideas associated with U.S. Army transformation. We help develop, manage, operate and maintain the tools, scenarios, data and simulation needed to enable the analysis. Army Research Institute For the Army Research Institute we evaluate training courses and materials and gauge their ability to train soldiers to achieve mission objectives. We provide training requirements analysis, training programs and evaluation tools and methods, which enable Army units to utilize digital training programs and advanced distributed learning approaches. Medical Research Institute for Chemical Defense The mission of the U.S. Army Medical Research Institute for Chemical Defense is to develop medical countermeasures to chemical warfare agents and to train medical personnel in the medical management of chemical casualties. For the Medical Research Institute for Chemical Defense, we maintain courseware, modify course content and descriptions and track courses. We provide academic outreach and communications program support to retain, recruit, transition, and provide outreach and education to new talent acquired through internships, the Oak Ridge Institute for Science and Education and the National Research Council. Software Engineering Center We provide business consulting, software product development and sustainment support to the Army Software Engineering Center. We modernized the Army Food Management Information System to better serve its customers and to manage food services for 350 dining facilities and 53 Army/Army Reserve installation operations worldwide. We have assisted in strategic planning, functional requirements gathering and the evaluation of commercial food service software and have lead the development and integration of commercial and custom-developed software. Aviation / Missile Command We provide programmatic consulting, engineering and logistics management to the U.S. Army Materiel Command and U.S. Army program executive officers for acquisition of major weapon systems. Our engineers analyze and review airframe, avionics, aeromechanics and propulsion issues for U.S. Army project managers, provide logistics and fielding support, and prepare electronic technical manuals for rotary and fixed-wing aircraft systems. We also support other U.S. Army activities with acquisition logistics, systems engineering and other related program management services for the U. S. Army Aviation and Missile Command and Communications-Electronics Command. 7 Table of Contents U.S. Navy Customers Naval Surface Warfare Center We design, develop, secure, maintain, and enhance the networks for this client, providing information assurance and cyber security services. Naval Air System Command For the Naval Air System Command we provide assistance in implementing AIRSpeed, the Navy’s continuous improvement initiative for improving the operational effectiveness of naval aviation maintenance and supply. We provide Lean Six Sigma training and technical support services for maintenance facilities around the world. Office of Naval Research We provide engineering, IT and business transformation services to two Office of Naval Research programs, Manufacturing Technology and Lean Pathways. United States Marine Corps Systems Command We provide the Marine Corps Systems Command with software support services for the Marine Corps' SPA Module. The SPA Module, developed for the SIPRNet, provides operational force commanders with an effective tool to accurately and timely account for deployed personnel under their cognizance. Other Defense Agency Customers Maryland Procurement Office We provide business process reengineering, records management and workflow application development and implementation solutions to this client. Defense Logistics Agency We are helping the Defense Logistics Agencyfully implement a continuous process improvement infrastructure, which will achieve better efficiency, effectiveness and flexibility of the agency's logistical and technological services. Our Lean Six Sigma credentialed staff provides the methodologies, tools and expertise to implement business improvement practices which have already led to improvements such as reduced cycle times for critical agency processes. Office of Assistant Secretary of Defense for Health Affairs In 2008, we were awarded a ten-year ID/IQ contract by the Office of the Assistant Secretary of Defense for Health Affairs, which includes the TRICARE Management Activity. The TEAMS contract provides a vehicle for obtaining services in support of policy development, decision-making, management and administration, program and/or project management and administration. We were one of 23 companies awarded the TEAMS contract, which has a total ceiling value of $5 billion. We have won a number of task orders under the contract supporting the TRICARE Traumatic Brain Injury and Psychological Health Program, the Defense Center of Excellence, the Military Medical Support Office, the Northern Regional Medical Command, the Military Health System Strategic Communications Office and the Walter Reed Army Medical Center. DRC provides program management, program evaluation and analysis, clinical support, project coordination and administrative services. 8 Table of Contents Defense Media Activity Office We provide the Defense Media Activity office with thought leadership, analysis, and technical expertise on emerging media options and creative services in the form of writing, editing, videography and web site design and development. U.S. Transportation Command We provide logical and physical data modeling expertise, data engineering and management support services to the U.S. Transportation Command. Missile Defense Agency The Missile Defense Agencyis chartered with developing the future space-based missile defense capabilities. We provide research on manufacturability and productability to this client under multi-year contracts. Joint Strike Fighter (F-35) Program Office Our work encompasses a variety of services in the areas of logistics, strategic planning, business operations management and technical assessment and analysis. We assist in the evaluation and development of acquisition and sustainment strategies, provide analytical support for government validation and verification of the autonomic logistics system and provide technical support for model enhancement, business process improvement initiatives and recommendations for performance-based program metrics that capture operational and supportability requirements. Department of Homeland Security We provide solutions and services to all seven major DHS components, as well as department level offices. Department of Homeland Security Headquarters, Office of the Chief Information Officer We deliver management services assisting the DHS Office of the Chief Information Officer (“OCIO”) with IT policy and planning, investment and portfolio management, enterprise architecture, information assurance and IT security, and information sharing. We also provide oversight and assessment services for the IT Services Office. We work closely with portfolio owners to resolve conflicts and facilitate agreements among competing interests and provide a neutral perspective to decision-makers who need to choose specific technology and mission targets. We also provide capital planning and investment training. We provide enterprise architecture services, which help improve organizational performance and core business processes, ensure that investments are cost-effective and mission-focused and that its IT programs and assets are well-managed to maximize their return on investment. We provide a wide array of information security services to the DHS Information Security Office’s Compliance Division, including supporting the DHS Information Security Performance Plan and ensuring compliance with the FISMA. We are responsible for conducting Certification and Accreditation document reviews, technical reviews of critical controls, as well as reviews of information security programs within DHS agencies. DRC personnel maintain the DHS FISMA inventory, provide technical subject matter expertise to assist in developing and implementing remediation Plans of Action and Milestones in response to audit findings, and provide training to information security personnel across DHS agencies. Immigration and Customs Enforcement We provide business engineering services, technical support, design and architectural support required to assist with the development of enterprise and system-level architectures for the Office of the Chief Information Officer for Immigration and Customs Enforcement (“ICE”). The tasks include system and software engineering, systems integration, system security and program documentation required for continued software support and requirements management. We support the ongoing development and subsequent maintenance of the ICE enterprise architecture 9 Table of Contents planning artifacts. The enterprise solution we are helping to develop provides the framework for fully integrating ICE systems and provides the basis for continuously evaluating and assessing transformation efforts. Using an IT investment management framework and value-driven reengineering methodology we provide the ICE OCIO program executive office with the resources, processes and expertise required to better manage the ICE IT investment portfolio. We also assist in implementing project management best practices that encourage collaboration and integration for improved project performance. United States Coast Guard We assist the Coast Guard information system security manager in responding to notices of findings and recommendations from recent audits. We provide support to the Coast Guard in the analysis of their recent audit results and development of improvements to IT policies, procedures, and practices in order to ensure that the audit results are adequately addressed and compliance with DHS requirements is achieved. DRC provides mission and capabilities analysis for Coast Guard modernization projects identifying and aligning strategic, operational and tactical mission and task requirements. U.S. Citizenship and Immigration Services We provide the U.S. Citizenship and Immigration Services (“USCIS”) with comprehensive quality assurance program management services for the USCIS Application Support Centers biometrics system. USCIS requires applicants and petitioners for certain immigration benefits to be photographed and fingerprinted for the purpose of conducting criminal background checks. To facilitate this effort, DRC provides support in data management, scheduling, trends analysis, equipment utilization, personnel support, special projects, standard operating procedures and project reporting. Customs and Border Protection We develop functional Web-based training courseware to meet the training and simulation needs of the Customs and Border Protection Office of Air & Marine. We designed, implemented and currently maintain their OpSTAR network to meet the training, distribution and tracking needs of the National Air Training Center. We also provide flight training support, tactical scenario based instruction, and meet other related training needs. We also developed and support the Customs and Border Protection’s Procurement Directorate Knowledge Management System. Federal Emergency Management Agency We support the Federal Emergency Management Agency (“FEMA”) by providing guidance, training, and feedback to the components on the development and maintenance of plans of action and milestones in response to audit findings. We also review plan of action and milestones data and present current information to FEMA system security officers, managers, and owners, utilizing existing audit database and shared network drive to track audit requests and remediation efforts to further ensure timely delivery of information. We provide the FEMA Office of External Affairs with communications strategy, message coordination, analyses and guidance, relationship-building and decision support services. Transportation Security Administration We provide project and program management, business process improvement and knowledge management solutions to the Transportation Security Administration’s National Explosives Detection Canine Team Program which deters and detects the introduction of explosive devices into the transportation system. DRC serves as Information System Security Officer for several Transportation Security Administration mission-critical applications, including SABRE and the Staffing Allocation Model Forecasting Tool, a modeling application that analyzes incoming flight data to calculate the staffing levels needed to operate security operations for more than 470 airports. 10 Table of Contents United States Secret Service We provide the United States Secret Service Chief Information Security Officer with information assurance and system security services and solutions. Federal Civilian Agencies Pension Benefit Guaranty Corporation The Pension Benefit Guaranty Corporation Enterprise Program Management Office has a mission to maintain corporate integrated IT Governance and Management framework policies, processes, procedures, standards and guidelines. We help the Office meet its quality management objectives through the conduct of compliance audits and the development and implementation of continuous improvement programs. Federal Deposit Insurance Corporation The Federal Deposit Insurance Corporation (“FDIC”) is striving to continually improve the overall operating efficiency and effectiveness of its IT resources. Through our business analysis and management support services, we identify opportunities for improved efficiency and effectiveness of its IT resources. We also are providing training systems development solutions to the FDIC. Office of Personnel Management We provide human capital and training support to the Office of Personnel Management. Internal Revenue Service We provide the Internal Revenue Service (“IRS”) IT support to the Enforcement Revenue Information System where we provide independently-assessed CMM Level 3 IV&V support. We also supply the IRS with professional support and consultingservices to the Transition Management Office which does organizational preparedness assessments for application implementation. In late 2010, we were one of thirty-three recipients of a prime contract award for the ten-year, $4 billion Department of Treasury’s Total Information Processing Support Services (“TIPSS-4”) contract. The TIPSS-4 contract vehicle is intended to provide information processing support services for the Department of the Treasury, IRS, and Treasury bureaus, and can be used by other federal agencies.The IRS, who will be the primary user of TIPSS-4, is expected to use the vehicle to obtain a full range of information processing support services for its projects and programs.Specific task orders will be awarded in four major areas: information technology development, operations and maintenance, cyber security and program management support. The work will also include specialized support in domains such as systems engineering, applications development, personnel training, IT security planning and business process transformation. Department of Veterans Affairs (VA) We provide IT IV&V support to several Veterans Administration IT efforts. 11 Table of Contents State and Local Government Sector State of California Under a subcontract, we provide the training and performance support solution component of a $245 million project for the California Department of Corrections and Rehabilitation's Strategic Offender Management System Project. We also provide the State of California with an innovative, multidimensional training program to ensure the highest level of user effectiveness on the new system while minimizing impact on normal business operations. Our team provides train-the-trainer courses to more than 1,200 state trainers. State of Tennessee For the State of Tennessee, we customized our State of Ohio web-based Statewide Automated Child Welfare System solution, aligning it with the State of Tennessee’s unique child welfare practices. The new system called the Tennessee Family and Child Tracking System (“TFACTS”) was successfully implemented in 2010. Our solution enables vast improvements in the state’s case management capabilities. State of Colorado We designed, built and currently support a network for the Colorado Department of Human Services, which connects more than 11,000 end users at 130 sites with the State’s child welfare benefits management system. For an important State of Colorado Department of Revenue program, DRC had a major role in developing an architectural plan and building the infrastructure that supports the state’s new tax system. We also provide IT operations support and security management services for the state’s voter registration system. CONTRACTS Government Contracting Methods The government procures services through the use of either definite or indefinite contract awards.Through definite contracts the government procures from a single vendor a stipulated set of services over a specified time period using a defined price mechanism.Such contracts are most often awarded on the basis of a competitive bid process and evaluation. The preferred means by which the government procures services today is through indefinite contract awards, commonly referred as agency-wide ID/IQ contracts.Occasionally, these contracts are issued to a single provider but most often they are issued for multiple years to multiple vendors. The number of vendors awarded an indefinite contract vehicle, or ordering contract, is limited in order to make the process of issuing work orders under the contract more efficient.Once the master contract is issued, individual task orders are competed amongst the contract holders with individual awards setting out work to be performed, period of performance and pricing for each order. These vehicles have enabled contracting officers to accelerate the pace of awards. Concurrently, under current budgetary pressures, our customers have the flexibility to delay awards, reduce funding or fund work on an incremental basis.Foreseeing this trend, the acquisition of these contracts is a strategic priority for DRC.Today, we hold a broad portfolio of these prime contracts, including the following: 12 Table of Contents Market Sponsoring Agency M/S(1) Contract Name Government Wide General Services Administration M Alliant Government Wide Office of Personnel Management M Training and Management Assistance (TMA) Homeland Security Department of Homeland Security M Enterprise Acquisition Gateway to Leading Edge (EAGLE) Homeland Security Department of Homeland Security M Professional Program Management Services/Solutions (PPMSS) Financial/Regulatory Department of Treasury M Treasury Information Processing Support Services (TIPSS IV) Financial/Regulatory Federal Deposit Insurance Corporation S Business Analysis Management Support Services(BAMSS) Healthcare TRICARE (Department of Defense) M Evaluation, Analysis, Management & Support (TEAMS) Intelligence Maryland Procurement Office S BajaSands Readiness Army Training and Doctrine Command M Simulation & Training Omnibus Contract (STOC II) Readiness Army Research Institute M Research, Development & Analysis in Army Training (TRAIN II) Readiness Department of Defense M Logistics Management Support Services (LMSS) Readiness U.S. Air Force M Enterprise Integration Services Management (NETCENTS EISM) Readiness U.S. Air Force M Design Engineering Support Program (DESP II) M Multiple Award; S Single Award The EAGLE, PPMSS, BAMSS and DESP II contracts are currently under re-competition for successor contract vehicles.We believe we are well positioned to win successor contracts in each circumstance.However, the outcomes from the competitions remain uncertain and there can be no assurance that successor contracts will be awarded to DRC. Prime Contracts and Subcontracts We provide our services and solutions as a prime contractor for 73% of our revenues in 2010, up from 71% in 2009 and 63% in 2008.The remainder of our work, which was nearly entirely for government end customers, was performed as a subcontractor to another company, who held a prime contract with a government customer for the delivery of the services we provided.We are submitting an increasing portion of our contract proposals as a prime contractor, wherein we are responsible for the entire contract engagement, including the work of subcontractors.On large, complex engagements we often engage subcontractors as teaming partners to fully address the capability requirements of our clients. Types of Contract Pricing Our U.S. Government contracts fall into one of three categories: (i)fixed-price, both completion and term (which operate similar to time-and-material), including service-type contracts, (ii)time-and-materials, and (iii)cost reimbursable. Under a fixed-price contract, the U.S. Government pays an agreed upon price for our services or products, and we bear the risk that increased or unexpected costs may reduce our profits or cause us to incur a loss. Conversely, to the extent we incur actual costs below anticipated costs on these contracts, we could realize greater profits. Under a time-and-materials contract, the U.S. Government pays us a fixed hourly rate, which is intended to cover salary costs and related indirect expenses, to include a profit margin. Under a cost reimbursable contract, the U.S. Government reimburses us for our allowable direct expenses and allowable and allocable indirect costs and pays a negotiated fee. In recent years, there has been an increase in the portion of contracts issued on a fixed price basis, compared with time-and-materials or cost-reimbursable, in an effort to reduce the risk to the government of cost overruns.We believe our contract cost management capabilities are strong and view this trend as favorable to the company.The amount of our revenue derived from fixed price contracts in 2010 was 47%, up from 40% in 2009 and 33% in 2008. 13 Table of Contents Contract Terms and Conditions Our contracts with the U.S. Government customers generally are subject to compliance with Federal Acquisition Regulations.Individual government agencies and state contracts may have additional terms and conditions.Generally our contracts are subject to termination at the convenience of the U.S. Government or the state. However, in the event that a contract is terminated by the respective government, we would be eligible to be reimbursed for our allowable costs up to the time of termination and would be paid a proportionate amount of the stipulated profit attributable to the work actually performed. Although U.S. Government or state contracts may extend for several years, they are generally funded on an annual basis, or incrementally for shorter time periods, and are subject to reduction or cancellation in the event of changes in U.S. Government or state requirements due to appropriations or budgetary concerns. In addition, if the federal or state government curtail expenditures for research, development and consulting activities, the curtailment could have a material adverse impact on our revenue and earnings. BUSINESS DEVELOPMENT We also have a central business development group, which is aligned with our operating units and is charged with identifying and winning significant new business opportunities. Our business development group operates with disciplined processes and information systems that provide transparency to pipeline and bid status.Our business development account managers are experienced and well trained in the solutions we offer.The business development group also maintains a proposal development and publication capability. COMPETITION The Federal government is one of the largest purchasers of management consulting, engineering and information technology consulting services in the world.The market of suppliers of these services is diverse and fragmented. As a result we compete and collaborate with a large number of companies, as either a prime or subcontractor.Depending on the specific market or competitive opportunity our competition may include (i) other contractors and consulting firms focused primarily on providing services to the federal government, such as CACI International, Inc., NCI Inc., ICF International, SRA International, Inc., Booz Allen Hamilton, Inc. and Science Applications International Corporation; (ii) divisions of large defense contractors such as Lockheed Martin Corporation, General Dynamics Corporation and Northrop Grumman Corporation; (iii) divisions of consulting firms such as Computer Sciences Corporation and Deloitte Consulting LLP; and (iv) a broad base of smaller companies specializing in specific markets, often receiving advantages under U.S. Small Business Administration programs.Other than the small businesses most of the firms against which we compete are far larger and have far greater resources than we have. We believe our competitive advantage is that we offer our clients similar people, processes and capabilities as the larger firms with the responsiveness of a smaller company. The Department of Defense advisory and assistance services represent approximately 8% of the Company’s business.Procurements for this work are increasingly being restricted to small businesses.Also, strengthening the acquisition capabilities of the government’s workforce is a federal priority and the primary driver of federal in-sourcing (i.e. conversion of jobs performed by contractors to government employee positions) initiatives.In this market the Company competes as a subcontractor with small businesses and generally is seen by customers as having outstanding capabilities and qualifications.However, this market is price competitive, which can be a disadvantage when competing with small businesses. GOVERNMENT REGULATION As a defense contractor, we are subject to many levels of audit and review, including by the Defense Contract Audit Agency, the Defense Contract Management Agency, the various inspectors general, the Defense Criminal Investigative Service, the Government Accountability Office, the Department of Justice and Congressional committees. These audits and reviews could result in the termination of contracts, the imposition of fines or penalties, the withholding of payments due to us or the prohibition from participating in certain U.S. Government contracts for a specified period of time. Any such action could have a material adverse effect on our business, financial condition, results of operations and cash flows. 14 Table of Contents Governmental awards of contracts are subject to regulations and procedures that require formal bidding procedures and allow for protests by losing bidders. Such protests may result in significant delays in the commencement of expected contracts, the reversal of a previous award or the reopening of the competitive-bidding process, which could have a material adverse effect upon our business, financial condition, results of operations and cash flows. Compliance with federal, state and local provisions relating to the protection of the environment has not had and is not expected to have a material effect upon our capital expenditures, earnings or competitive position. EMPLOYEES Our customers value the skills of our employees.We believe our compensation and benefit plans are competitive within our industry, and we develop the skills of our employees through formal training and certification programs.Our workforce is highly educated with 37% of our employees holding graduate level degrees or above.Our staff holds more than 150 professional certifications, including more than 50 certified Project Management Professionals. As of December31, 2010, we had approximately 1,300 employees. Approximately 70% of our employees hold federal government security clearances.Nearly all of our employees are located in the United States.We require all employees to annually complete training on compliance subjects.None of our employees are represented by a labor union or subject to a collective bargaining agreement. PROPRIETARY INFORMATION Patents, trademarks and copyrights are not materially important to our business. The U.S. Government and state government have certain proprietary rights in software processes and data developed by us in our performance of government and state contracts. SEASONALITY Our business is not seasonal. However, it is not uncommon for federal government agencies to award extra tasks or complete other contract actions in the weeks before the end of the federal government’s fiscal year (which is September30) in order to avoid the loss of unexpended fiscal year funds. Additionally, in years when the federal government does not complete its budget process before the end of its fiscal year, such as in 2010, government operations typically are funded pursuant to a continuing resolution that authorizes agencies of the federal government to continue to operate, but traditionally does not authorize new spending initiatives. When much of the federal government operates under a continuing resolution, delays can occur in procurement of products and services that can affect our revenue and profit during the period of delay. FINANCIAL DATA AND OTHER INFORMATION Financial data and other information can be found in the section titled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part II, Item 7 and in PartII, Item8 of this Form10-K. Unless otherwise indicated, all financial information contained in this Form10-K refers to continuing operations. We maintain an Internet site at http://www.drc.com. Our Form10-K, Quarterly Reports on Form10-Q and Current Reports on Form8-K and all amendments to these reports are available free of charge through our website by clicking on the “Investor Relations” page and selecting “SEC Filings”. The public may read and copy any materials we file with the Securities and Exchange Commission at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549.The public may also obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site (http://www.sec.gov) that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC.We do not intend that the information contained on our website be deemed a part of this Form 10-K or to be deemed filed with the SEC. 15 Table of Contents ITEM 1A. RISK FACTORS In addition to the other information in this Form10-K, readers should carefully consider the risks described below before deciding to invest in shares of our common stock. These are risks and uncertainties we believe are most important for you to consider. Additional risks and uncertainties not presently known to us, or which we currently deem immaterial, or which are similar to those faced by other companies in our industry or business in general, may also impair our business operations. If any of the following risks or uncertainties actually occurs, our business, financial condition, results of operations or cash flows would likely suffer. In that event, the market price of our common stock could decline. Our Revenue is Highly Dependent on the Federal Government. Changes in Federal Spending Priorities or Policies Could Adversely Affect Our Results. During 2010 and 2009, approximately 93% and 91%, respectively, of our total revenue was derived from U.S. Government agencies. Certain individual programs account for a significant portion of our U.S. Government business. We cannot provide any assurance that any of these programs will continue at current levels. Our revenue could be adversely affected by significant changes in federal spending priorities or policies such as: • decreases in spending by agencies or programs we support; • changes in funding priorities within the U.S. Government; • replacement of professional services contractors with federal employees (i.e., in-sourcing); • federal government shutdowns due to weather, security threats, lack of budget funding or other reasons; • delays in payment of our invoices due to policy changes or problems with government information systems; • failure of Congress to timely pass sufficient appropriations to fund our programs; • increased allocation of federal contracts to small minority-owned or disadvantaged businesses; • failure of Congress to continue funding of programs that extend over multiple fiscal years; • diversion of funds to pay for international conflicts or reconstruction; or • DoD Base realignment and closures. It is not possible for us to predict whether federal budgets will increase or decline in the future. As a result, changes in federal priorities or policies may have adverse effects on our business, financial condition or results of operations. We Must Bear the Risk of Various Pricing Structures Associated With Government Contracts. We derive most of our revenue from contracts and subcontracts with the U.S. Government. A significant portion of our federal and state government contracts are undertaken on a time and materials nature, with fixed hourly rates that are intended to cover salaries, benefits, other indirect costs of operating the business and profit. Our time and material contracts represented 32% and 42% of total revenue in 2010 and 2009, respectively.The pricing of these contracts is based upon estimates of future salaries and costs and assumptions as to the aggregate volume of business that we will perform in a given business division or other relevant unit. We undertake various government projects on a fixed-price basis. Our revenues earned under fixed price contracts have increased as a percentage of total revenues to approximately 47% in 2010 from 40% in 2009. Under a fixed-price contract, the government pays an agreed upon price for our services or products, and we bear the risk that increased or unexpected costs may reduce our profits or cause us to incur a loss. Significant cost overruns can occur if we fail to: • adequately estimate the resources required to complete a project; • properly determine the scope of an engagement;or • complete our contractual obligation in a manner consistent with the project plan. 16 Table of Contents For fixed price contracts, we must estimate the costs necessary to complete the defined statement of work and recognize revenue or losses in accordance with such estimates. Actual costs may vary materially from the estimates made from time to time, necessitating adjustments to reported revenue and net income. Underestimates of the costs associated with a project could adversely affect our overall profitability and could have a material adverse effect on our business, financial condition, results of operations and cash flows. While we endeavor to maintain and improve contract profitability, we cannot be certain that any of our existing or future fixed-price projects will be profitable. A substantial portion of our U.S. Government business is as a subcontractor. In such circumstances, we generally bear the risk that the prime contractor will meet its performance obligations to the U.S. Government under the prime contract and that the prime contractor will have the financial capability to pay us amounts due under the subcontract. The inability of a prime contractor to perform or make required payments to us could have a material adverse effect on our business, financial condition, results of operations and cash flows. Federal Government Contracts Contain Provisions Giving Government Customers a Variety of Rights that are Unfavorable to Us, Including the Ability to Terminate a Contract at Any Time for Convenience. Federal government contracts contain provisions and are subject to laws and regulations that give the government rights and remedies not typically found in commercial contracts. These provisions may allow the government to, among other things: • terminate existing contracts for convenience, as well as for default; • reduce orders under, or otherwise modify contracts or subcontracts; • cancel multi-year contracts and related orders if funds for contract performance for any subsequent year become unavailable; • decline to exercise an option to renew a multi-year contract; • suspend or debar us from doing business with the federal government or with a governmental agency; • prohibit future procurement awards with a particular agency as a result of a finding of an organizational conflict of interest based upon prior related work performed for the agency that would give a contractor an unfair advantage over competing contractors; • subject the award of contracts to protest by competitors, which may require the contracting federal agency or department to suspend our performance pending the outcome of the protest; and • claim rights in products and systems produced by us. If the government terminates a contract for convenience, we may recover only our incurred or committed costs, settlement expenses and profit on work completed prior to the termination.If the government terminates a contract for default, we may not recover even those amounts and instead may be liable for excess costs incurred by the government in procuring undelivered items and services from another source. Due to current budgetary pressures to decrease federal spending, there may be an increased likelihood that funding may be terminated or reduced in one or more programs in which we participate, which may result in a greater number of contractual terminations for convenience.If one of our government customers were to unexpectedly terminate, cancel or decline to exercise an option to renew one or more of our significant contracts or programs, our revenues and operating results would be materially harmed. An Increased Focus on Elimination of Overhead Within DoD May Adversely Affect Our Results. Our revenue from contracts with the DoD, either as a prime contractor or subcontractor, accounted for approximately 66% and 61% of our total revenue in 2010 and 2009, respectively.In May 2010, the DoD began a comprehensive effort to increase efficiencies, reduce overhead costs and eliminate redundant functions in order to improve the effectiveness of the DoD enterprise.This includes a direction from the Secretary of Defense to reduce defense overhead by over $100 billion over the next five years, as well as the announcement of a number of initiatives that may have a significant impact on the environment under which the DoD and its contractors may contract.These initiatives may result in changes to the DoD’s contracting models, as well as decreases in spending on infrastructure systems and other areas where we provide services to DoD and its contractors.These initiatives continue to evolve and the implementation of these budgetary measures and other initiatives are not yet complete.The impact of these measures and initiatives on our business is uncertain, and depending on how they are implemented, they may have a negative impact on our business, financial condition and results of operations. 17 Table of Contents Our Contracts and Subcontracts with Government Agencies Are Subject to a Competitive Bidding Process. We May Be Unsuccessful in Re-Competition for Work We Are Currently Performing. Most of our federal and state government contracts are renewable on an annual basis, or are subject to the exercise of contractual options. Multi-year contracts often require funding actions by the U.S. Government, a state legislature or others on an annual or more frequent basis. As a result, our business could experience material adverse consequences should such funding actions or other approvals not be taken. We operate in a highly competitive market, and routinely we must compete to re-win work we are currently performing.On all of these re-competitions there exists reasonable possibility that we will not be the winner, in which event future revenues, operating results and cash flows could be materially adversely affected. Governmental awards of contracts are subject to regulations and procedures that permit formal bidding procedures and protests by losing bidders. Such protests may result in significant delays in the commencement of expected contracts, the reversal of a previous award decision or the reopening of the competitive bidding process, which could have a material adverse effect on our business, financial condition, results of operations and cash flows. Federal Government In-Sourcing Could Result in Loss of Business Opportunities and Personnel. The federal government has continued to reduce the percentage of contracted services in favor of more federal employees through an initiative called “in-sourcing.” Over time in-sourcing could have a materially adverse affect on the Company’s business, financial condition and results of operations. Specifically, as a result of in-sourcing federal procurements for services could be fewer and smaller in the future. In addition, work DRC currently performs could be in-sourced by the federal government and as a result, the Company’s revenues could be reduced. Moreover, DRC employees working on contracts could also be hired by the government. This loss of DRC employees would necessitate the need to retain new employees. Accordingly, the effect of in-sourcing could have a materially adverse affect on the Company’s business, financial condition and results of operations over time. During 2010, we lost 81 billable positions to the government’s in-sourcing and related cost reduction initiatives.While the Department of Defense has announced a discontinuation of in-sourcing, we anticipate the in-sourcing initiatives will continue, and these may result in additional in-sourcing of an estimated 20 positions in the first quarter of 2011.In total, we continue to project the total affect of the government’s in-sourcing initiative to exceed 100 positions, equating to annualized revenue of approximately $15 million. Inability to Hire or the Loss of Personnel Could Limit Our Growth. We are dependent on our ability to attract and retain highly skilled technical personnel. Many of our technical personnel may have specific knowledge and experience related to various government customer operations and these individuals would be difficult to replace in a timely fashion. In addition, qualified technical personnel are in high demand worldwide and are likely to remain a limited resource. The loss of services of personnel could impair our ability to perform required services under some of our contracts, to retain this business after the expiration of the existing contract, or to win new business in the event that we lost the services of individuals who have been identified in a given proposal as key personnel in the proposal. Any of these situations could have a material adverse effect on our business, financial condition, results of operations and cash flows. Our Failure to Obtain and Maintain Necessary Security Clearances May Limit Our Ability to Perform Classified Work for Government Clients, Which Could Harm Our Business. Some government contracts require us to maintain facility security clearances, and require some of our employees to maintain individual security clearances. If our employees lose or are unable to obtain security clearances on a timely basis, or we lose a facility clearance, the government client can terminate the contract or decide not to renew the contract upon its expiration. As a result, to the extent that we cannot obtain the required security clearances for our employees working on a particular contract, or we fail to obtain them on a timely basis or fail to maintain these security clearances, we may not derive the revenue anticipated from the contract, which could have a material adverse effect on our business, financial condition, results of operations and cash flows. 18 Table of Contents Security Breaches in Sensitive Government Systems Could Harm Our Business. Many of the systems we develop, install and maintain involve managing and protecting information involved in intelligence, national security and other sensitive or classified government functions. A security breach in one of these systems could cause serious harm to our business, damage our reputation and prevent us from being eligible for further work on sensitive or classified systems for federal government clients. We could incur losses from a security breach that could exceed the policy limits under our errors and omissions and product liability insurance. Damage to our reputation, limitations on our eligibility for additional work or other losses we incur resulting from a security breach in one of our systems could have a material adverse effect on our business, financial condition, results of operations and cash flows. The Failure by Congress to Approve Budgets on a Timely Basis for the Federal Agencies We Support Could Delay Procurement of Our Services and Solutions and Cause Us to Lose Future Revenues. On an annual basis, Congress must approve budgets that govern spending by the federal agencies that we support. In years when Congress is not able to complete its budget process before the end of the federal government’s fiscal year on September30, Congress typically funds government operations pursuant to a continuing resolution. A continuing resolution allows federal government agencies to operate at spending levels approved in the previous budget cycle. The U.S. Government is currently operating under such a continuing resolution until March 4, 2011, and there can be no assurance that spending levels will be maintained after that date.When the U.S. Government operates under a continuing resolution, it may delay funding we expect to receive from clients on work we are already performing and will likely result in new initiatives being delayed or in some cases cancelled. Resulting delays in the collection of accounts receivable or delays or cancellations of existing projects could have a materially adverse impact on our business, financial condition, results of operations and cash flows. Failure to Maintain Strong Relationships with Other Contractors Could Result in a Decline in Our Revenues. In 2010 and 2009, we derived 27% and 29% of our revenues, respectively, from contracts in which we acted as a subcontractor to other contractors or to joint ventures that we and other contractors formed to bid on and execute particular contracts or programs. We expect to continue to depend on relationships with other contractors for a portion of our revenues for the foreseeable future. Our business, prospects, financial condition or operating results could be harmed if other contractors eliminate or reduce their subcontracts or joint venture relationships with us because they choose to establish relationships with our competitors; they choose to directly offer services that compete with our business; the government terminates or reduces these other contractors’ programs; or the government does not award them new contracts. Many of Our Federal Government Customers Execute Their Procurement Budgets Through Multiple Award Contracts Under Which We Are Required to Compete for Post-Award Orders, Potentially Limiting Our Ability to Win New Contracts and Increase Revenue. Changes in the federal procurement process have caused many U.S. Government customers to increasingly purchase goods and services through multiple award ID/IQ contracts and other multiple award and/or government-wide acquisition contract vehicles. These contract vehicles require that we make sustained post-award efforts to obtain task orders under the relevant contract. There can be no assurance that we will obtain revenues or otherwise sell successfully under these contract vehicles. Our failure to compete effectively in this procurement environment could harm our operating results. Our inability to win re-competitions of the multiple award contracts we currently hold could have a material adverse effect on future revenues, operating results and cash flows.Also our inability to win newly competed multiple award schedule contracts, which we do not currently hold, may impede our ability to grow. 19 Table of Contents We May Lose Revenue and Our Cash Flow and Profitability Could Be Negatively Affected if Expenditures Are Incurred Prior to Final Receipt of a Contract or Contract Funding Modification. We provide professional services and sometimes procure materials on behalf of our government clients under various contract arrangements. From time to time, in order to ensure that we satisfy our clients’ delivery requirements and schedules, we may elect to initiate procurements or provide services in advance of receiving formal contractual authorization from the government client or a prime contractor. If our government client or prime contractor requirements should change or the government directs the anticipated procurement to a contractor other than us, or if the materials become obsolete or require modification before we are under contract for the procurement, our investment might be at risk. If we do not receive the required funding, our cost of services incurred in excess of contractual funding may not be recoverable. This could reduce anticipated revenue or result in a loss, negatively affecting our cash flow and profitability. We May Be Liable for Systems and Service Failures. We create, implement and maintain IT and technical services solutions that are often critical to our customers’ operations, including those of federal, state and local governments. We may in the future experience some systems and service failures, schedule or delivery delays and other problems in connection with our work. If our solutions, services, products or other applications have significant defects or errors, are subject to delivery delays or fail to meet our customers’ expectations, we may: • lose revenues due to adverse customer reaction; • be required to provide additional services to a customer at no charge or a discount; • receive negative publicity that could damage our reputation and adversely affect our ability to attract or retain customers; and • suffer claims for substantial damages against us. In addition to any costs resulting from product warranties, contract performance or required corrective action, these failures may result in increased costs or loss of revenues if they result in customers postponing subsequently scheduled work, canceling contracts or failing to renew contracts. While many of our contracts with the federal government limit our liability for damages that may arise from negligence in rendering services to our customers, we cannot be sure that these contractual provisions will protect us from liability for damages if we are sued. Even if unsuccessful, these claims could result in significant legal and other costs that may be a distraction to our management and/or may harm our reputation. If We Fail to Comply with Complex Procurement Laws and Regulations, We Could Lose Business and Be Subject to Various Penalties or Sanctions. We must comply with laws and regulations relating to the formation, administration and performance of federal government contracts. These laws and regulations affect how we conduct business with our federal government contracts. In complying with these laws and regulations, we may incur additional costs. Non-compliance may also allow for the assignment of additional fines and penalties, including contractual damages. Among the more significant laws and regulations affecting our business are the following: • the Federal Acquisition Regulation, which comprehensively regulates the formation, administration and performance of federal government contracts; • the Truth in Negotiations Act, which requires certification and disclosure of all cost and pricing data in connection with contract negotiations; • the Cost Accounting Standards and Cost Principles, which impose accounting requirements that govern our right to reimbursement under certain cost-based federal government contracts; • laws, regulations and executive orders restricting the use and dissemination of information classified for national security purposes and the export of certain products, services and technical data; and • U.S export controls, which apply when we engage in international work. 20 Table of Contents Failure to comply with these control regimes can lead to severe penalties, both civil and criminal, and can include debarment from contracting with the U.S. Government. Our contracting agency customers periodically review our performance under and compliance with the terms of our federal government contracts. If a government review or investigation uncovers improper or illegal activities, we may be subject to civil or criminal penalties or administrative sanctions, including: • termination of contracts; • forfeiture of profits; • cost associated with triggering of price reduction clauses; • suspension of payments; • fines; and • suspension or debarment from doing business with federal government agencies. Additionally, the civil False Claims Act provides for potentially substantial civil penalties where, for example, a contractor presents a false or fraudulent claim to the government for payment or approval. Actions under the civil False Claims Act may be brought by the government or by other persons on behalf of the government, who may then share a portion of any recovery. If we fail to comply with these laws and regulations, we may also suffer harm to our reputation, which could impair our ability to win awards of contracts in the future or receive renewals of existing contracts. If we are subject to civil and criminal penalties and administrative sanctions or suffer harm to our reputation, our current business, future prospects, financial condition or operating results could be materially harmed. The government may also revise its procurement practices or adopt new contracting rules and regulations, including cost accounting standards, at any time. Any new contracting methods could be costly to satisfy, be administratively difficult for us to implement and could impair our ability to obtain new contracts. Our Contracts and Administrative Processes and Systems Are Subject to Government Regulations, Audits and Cost Adjustments By the Federal Government, Which Could Reduce Our Revenue, Disrupt Our Business or Otherwise Adversely Affect Our Results of Operations. Federal government agencies, including the Defense Contract Audit Agency (“DCAA”), the Defense Contract Management Agency, various inspectors general, the Defense Criminal Investigative Service, the Government Accountability Office and the Department of Justice, routinely audit and investigate government contracts and government contractors’ administrative processes and systems. These agencies review our performance on contracts, pricing practices, cost structure and compliance with applicable laws, regulations and standards. They also review our compliance with government regulations and policies and the adequacy of our internal control systems and policies, including our purchasing, accounting, estimating, compensation and management information processes and systems. Any costs found to be improperly allocated to a specific contract will not be reimbursed, and any such costs already reimbursed must be refunded and certain penalties may be imposed. DCAA audits for costs incurred on work performed after December 31, 2004 have not yet been completed. In addition, DCAA audits for costs incurred by our recent acquisitions for certain periods prior to acquisition have not yet been finalized. An unfavorable outcome of an audit by the DCAA or another government agency may adversely affect our financial results. Moreover, if any of the administrative processes and systems are found not to comply with requirements, we may be subjected to increased government scrutiny and approval that could delay or otherwise adversely affect our ability to compete for or perform contracts or collect our revenue in a timely manner. Such possibilities include that: • we would be required to reimburse the government for amounts previously received; • our pricing on contracts may be prospectively reduced; • payments to us may be significant delayed or withheld; and • our ability to compete may be impaired by negative audit reports or by the failure to receive audit reports. 21 Table of Contents If a government investigation uncovers improper or illegal activities, we may be subject to civil and criminal penalties and administrative sanctions, including termination of contracts, forfeitures of profits, suspension of payments, fines and suspension or debarment from doing business with the federal government. In addition, we could suffer serious reputational harm if allegations of impropriety were made against us. Each of these results could cause actual results to differ materially and adversely from those anticipated. We do not know the outcome of pending or future audits. Our Markets are Highly Competitive, and Many of the Companies We Compete Against Have Substantially Greater Resources. The markets in which we operate include a large number of participants and are highly competitive. Many of our competitors may compete more effectively than we can because they are larger, better financed and better known companies than we are. In order to stay competitive in our industry, we must also keep pace with changing technologies and client preferences. If we are unable to differentiate our services from those of our competitors, our revenue may decline. In addition, our competitors have established relationships among themselves or with third parties to increase their ability to address client needs. As a result, new competitors or alliances among competitors may emerge and compete more effectively than we can. There is also a significant industry trend towards consolidation, which may result in the emergence of companies who are better able to compete against us. The results of these competitive pressures could cause our actual results to differ materially and adversely from those anticipated. Our Failure to Adequately Protect Our Confidential Information and Proprietary Rights May Harm Our Competitive Position. Our success depends, in part, upon our ability to protect our proprietary information and other intellectual property. Although our employees are subject to confidentiality obligations, this protection may be inadequate to deter misappropriation of our confidential information. In addition, we may be unable to detect unauthorized use of our intellectual property in order to take appropriate steps to enforce our rights. If we are unable to prevent third parties from infringing or misappropriating our copyrights, trademarks or other proprietary information, our competitive position could be harmed and our actual results could differ materially and adversely from those anticipated. Loss of Our Position as a Qualified Contractor Under One or More General Services Administration Schedules, Would Impair Our Operating Results and Our Ability to Keep Our Existing Business or Win New Business. If we were to lose any of our GSA schedules or our prime contractor position on any of our contracts, we could lose revenues, and our ability to win new business and our operating results could decline as a result. A Preference for Minority-Owned, Small and Small Disadvantaged Businesses Could Impact Our Ability to be a Prime Contractor on Certain Governmental Procurements. As a result of the Small Business Administration, (“SBA”), set-aside program, the federal government may decide to restrict certain procurements only to bidders that qualify as minority-owned, small or small disadvantaged businesses. As a result, we would not be eligible to perform as a prime contractor on those programs and in general would be restricted to no more than 49% of the work as a subcontractor on those programs. An increase in the amount of procurements under the SBA set-aside program may impact our ability to bid on new procurements as a prime contractor or restrict our ability to recompete on incumbent work that is placed in the set-aside program. If Our Employees Engage in Misconduct or Other Improper Activities, Our Business Could Be Harmed. We are exposed to the risk that employee fraud or other misconduct could occur. Misconduct by employees could include intentional failures to comply with federal government procurement regulations, engaging in unauthorized activities or falsifying time records. Employee misconduct could also involve the improper use of our 22 Table of Contents clients’ sensitive or classified information, which could result in regulatory sanctions against us and serious harm to our reputation. It is not always possible to deter employee misconduct, and the precautions we take to prevent and detect this activity may not be effective in controlling unknown or unmanaged risks or losses, which could have a material adverse effect on our business, financial condition, results of operations and cash flows. We Are Involved in Litigation and Other Regulatory Matters Which, If Not Resolved in Our Favor, Could Harm Our Business. We are involved in litigation matters which could have a material adverse effect on our business, financial position, results of operations and cash flow. As a defense contractor, DRC is subject to many levels of audit and review from various government agencies, including the Defense Contract Audit Agency, various inspectors general, the Defense Criminal Investigation Service, the Government Accountability Office, the Department of Justice and Congressional committees. Both related to and unrelated to its defense industry involvement, DRC is, from time to time, involved in audits, lawsuits, claims, administrative proceedings and investigations. We accrue for liabilities associated with these activities when it becomes probable that future expenditures will be made and such expenditures can be reasonably estimated. Except as noted below, we do not presently believe it is reasonably likely that any of these matters would have a material adverse effect on our business, financial position, results of operations or cash flows. Our evaluation of the likelihood of expenditures related to these matters is subject to change in future periods, depending on then current events and circumstances, which could have material adverse effects on our business, financial position, results of operations and cash flows. On June 28, 2005, a class action employee suit was filed in the U.S. District Court for the District of Massachusetts alleging violations of the Fair Labor Standards Act and certain provisions of Massachusetts General Laws. In July 2010, DRC and the plaintiff agreed upon principle terms of settlement, the cost of which was accrued on the balance sheet as of June 30, 2010.In October 2010, we received an executed settlement agreement by the plaintiff.The Federal District Court for the First Circuit has reviewed the settlement and the parties are expecting the court’s approval in the first quarter of 2011.Failure to obtain such approval may materially adversely affect our financial position and results of operations. In September 2009, the IRS completed its examination of our tax returns for 2004 through 2007 and issued a Revenue Agent Report, which reduced the deferral of income for tax reporting purposes.As a result DRC reclassified approximately $1.0 million from deferred to current taxes payable.The IRS report also included an assessment of interest of $0.5 million.DRC has filed a protest with the IRS to appeal the assessment and has made no provision for the interest associated with the assessment.If the appeal is not successful, DRC will be required to record a reserve for the interest payable, which could adversely affect our cash flows and financial position. We Operate in Highly Competitive Markets and May Have Difficulties Entering New Markets. The government contracting business is subject to intense competition from numerous companies. The principal competitive factors are prior performance, previous experience, technical competence and price. In our efforts to enter new markets and attract new customers, we generally face significant competition from other companies that have prior experience with such potential customers. As a result, we may not achieve the level of success that we expect in our efforts to enter such new markets. We May Be Subject to Product Liability Claims. Certain components sold by DRC are generally designed to operate as important elements of complex systems or products. Defects in our products could cause our customer’s product or systems to fail or perform below expectations. Although we attempt to contractually limit our liability for such defects or failures, we cannot assure you that our attempts to limit our liability will be successful. As such, we may be subject to claims for alleged performance issues related to our products. Such claims, if made, could damage our reputation and could have a material adverse effect on our business, financial condition, results of operations and cash flows. 23 Table of Contents Our Financing Requirements May Increase and We Could Have Limited Access to Capital Markets. Over the last several years, United States and worldwide capital and credit markets have experienced significant price volatility, dislocations and liquidity disruptions, which have caused market prices of many stocks to fluctuate substantially and the spreads on prospective debt financings to widen considerably. While we believe that our current resources and access to capital markets are adequate to support operations over the near term and foreseeable future, we cannot assure you that these circumstances will remain unchanged. Our need for capital is dependent on operating results and may be greater than expected. Our ability to maintain our current sources of debt financing depends on our ability to remain in compliance with covenants contained in our financing agreements, including, among other requirements, maintaining a minimum total net worth and minimum cash flow and debt coverage ratios. If changes in capital markets restrict the availability of funds or increase the cost of funds, we may be required to modify, delay or abandon some of our planned expenditures, which could have a material adverse effect on our business, financial condition, results of operations and cash flows. Our Operating Results May Vary Significantly From Quarter to Quarter and Such Fluctuations May Affect the Price of Our Common Stock. Our revenue and earnings may fluctuate from quarter to quarter depending on a number of factors, including: • the number, size and timing of client projects commenced and completed during a quarter; • contract wins and losses; • changes to existing contracts made by our customers; • bid and proposal efforts undertaken; • progress on fixed-price projects during a given quarter; • employee productivity and hiring, attrition and utilization rates; • rapid changes in demand from our precision manufacturing customers; • accuracy of estimates of resources required to complete ongoing projects; • the trend in interest rates;and • general economic conditions. We May Not Make or Complete Future Mergers, Acquisitions or Strategic Alliances or Investments Which May Adversely Affect Our Growth.Additionally, Acquired Operations May Perform at Levels Below Our Financial Projections or We May Be Unable to Successfully Integrate the Acquired Operations. We intend to continue to expand our operations through mergers, acquisitions or strategic alliances with businesses that will complement our existing business. However, we may not be able to find attractive candidates, or enter into acquisitions on terms that are favorable to us, or successfully integrate the operations of companies that we acquire. In addition, we may compete with other companies for these acquisition candidates, which could make an acquisition more expensive for us. If we are able to successfully identify and complete an acquisition or similar transaction, it could involve a number of risks, including, among others: • the difficulty of assimilating the acquired operations and personnel; • the potential disruption of our ongoing business and diversion of resources and management time; • the potential failure to retain key personnel of the acquired business; • the difficulty of integrating systems, operations and cultures;and • the potential impairment of relationships with customers as a result of changes in management or otherwise arising out of such transactions. We cannot assure that any acquisition will be made, that we will be able to obtain financing needed to fund any acquisitions and, if any acquisitions are so made, that the acquired business will be successfully integrated into our operations or that the acquired business will perform as expected. In addition, if we were to proceed with one or more significant strategic alliances, acquisitions or investments in which the consideration consists of cash, a substantial portion of our available cash could be used to consummate the strategic alliances, acquisitions or 24 Table of Contents investments. The financial impact of acquisitions, investments and strategic alliances could have a material adverse effect on our business, financial condition, results of operations and cash flows and could cause substantial fluctuations in our quarterly and annual operating results. The Company Has Substantial Investments in Recorded Goodwill as a Result of Prior Acquisitions, and Changes in Future Business Conditions Could Cause These Investments to Become Impaired, Requiring Substantial Write-Downs That Would Reduce the Company’s Operating Income. As of December31, 2010, goodwill accounted for $97.6 million, or approximately 49%, of the Company’s recorded total assets. Under generally accepted accounting principles, the Company reviews its goodwill for impairment annually or when events or changes in circumstances indicate the carrying value may not be recoverable. A significant and sustained decrease in expected reporting unit cash flows or changes in market conditions would increase the risk of impairment of recorded goodwill.If goodwill becomes impaired, the Company would record a significant charge to earnings in our financial statements during the period in which any impairment of our goodwill is determined, which may significantly reduce or eliminate our profits. The Market Price of Our Common Stock May Be Volatile. The stock market in recent years has experienced significant price and volume fluctuations that often have been unrelated or disproportionate to the operating performance of particular companies. Many factors that have influenced trading prices will vary from period to period, including: • decreases in our earnings and revenue or quarterly operating results; • changes in estimates by analysts; • repurchases of our common stock under our share repurchase program, pursuant to which we are authorized to purchase up to 700,000 shares of our common stock throughJune 6, 2011, under which 40,400 shares have been repurchased to date; • market conditions in the industry; • announcements and new developments by competitors; and • regulatory reviews. Any of these events could have a material adverse effect on the market price of our common stock. In addition, low trading volume in our common stock may cause volatility in stock price. We are Subject to Changes in United States and Global Market Conditions That Are Beyond Our Control and May Have a Material Effect on Our Business and Results of Operations. The United States and global economies are currently experiencing a period of substantial economic uncertainty with wide-ranging effects. The Company is unable to predict the impact, severity, and duration of these economic events, which could have a material effect on the Company’s consolidated financial position, results of operations, or cash flows.If there is a downturn in the market, DRC may be required to make a larger than expected contribution to its legacy pension plan fund to enable the pension plan fund to meet its obligations to plan participants , which in turn could have an adverse impact on the Company’s cash flow and liquidity. ITEM 1B. UNRESOLVED STAFF COMMENTS We have not received any written comments from the staff of the Securities and Exchange Commission regarding our periodic or current reports that (1) were issued not less than 180days before the end of our 2010 fiscal year, (2)remain unresolved and (3) we believe are material. ITEM 2.PROPERTIES As of December31, 2010 we leased all of the facilities used in our operations totaling approximately 454,000square feet, of which we subleased approximately 178,000 square feet.We have principal offices in Andover, Massachusetts and in the Washington, D.C. area.We believe that our facilities are adequate for our current needs. 25 Table of Contents ITEM 3.LEGAL PROCEEDINGS As a defense contractor, we are subject to many levels of audit and review from various government agencies, including the Defense Contract Audit Agency, Defense Contract Management Agency, various inspectors general, the Defense Criminal Investigation Service, the Government Accountability Office, the Department of Justice and Congressional committees. Both related to and unrelated to our defense industry involvement, we are, from time to time, involved in audits, lawsuits, claims, administrative proceedings and investigations. We accrue for liabilities associated with these activities when it becomes probable that future expenditures will be made and such expenditures can be reasonably estimated. We are a party to or are subject to litigation and other proceedings referenced in Note15 of our “Notes to Consolidated Financial Statements” in PartII, Item8 of this Form10-K. Except as noted therein we do not presently believe it is reasonably likely that any of these matters would have a material adverse effect on our business, financial position, results of operations or cash flows. Our evaluation of the likelihood of expenditures related to these matters is subject to change in future periods, depending on then-current events and circumstances, which could have material adverse effects on our business, financial position, results of operations and cash flows. ITEM 4.[REMOVED AND RESERVED] 26 Table of Contents PARTII ITEM 5.MARKET FOR RESISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded on the NASDAQ Global Market under the symbol “DRCO”. The following table sets forth, for the periods indicated, the high and low sale prices per share of our common stock, as reported by the NASDAQ Global Market. These market quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. High Low Fiscal year ended December31, 2010 First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ Fiscal year ended December31, 2009 First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ As of February25, 2011, there were508 shareholders of record of our common stock. Dividend Policy We did not declare any cash dividends in the two years ended December 31, 2010 and do not intend to in the near future. Our present policy is to retain earnings and preserve cash for our future growth and development of our business.In addition, our financing arrangements, as described in Note8 of our “Notes to Consolidated Financial Statements” in PartII, Item8 of this Form10-K, restrict our ability to pay dividends. Recent Sales of Unregistered Securities We did not issue or sell any securities in 2010 that were not registered under the Securities Act of 1933. Issuer Purchases of Equity Securities The following table sets forth all purchases made by us or on our behalf by any "affiliated purchaser," as defined in Rule 10b-18(a)(3) under the Exchange Act, of shares of our common stock during each month in the fourth quarter of 2010. Approximate Dollar Total Value Number of Shares ofShares that May Average Purchased Yet Be Total Price as Part of Purchased Number Paid Publicly Under the of Shares Per Announced Programs Period Purchased(1) Share Programs (in millions) October 1, 2010 to October 31, 2010 $ - $ - November 1, 2010 to November 30, 2010 $ - - December 1, 2010 toDecember 31, 2010 $ Total $ $ 27 Table of Contents During the month of December, we repurchased 40,400 shares under a repurchase program approved by our Board of Directors that was publically announced on December 6, 2010.Overall, the Board of Directors authorized the repurchase of 700,000 shares.At December 31, 2010, there were 659,600 shares remaining under the repurchase program which shares may be repurchased through June 6, 2011. The approximate dollar value of shares available to be repurchased was calculated using DRC’s stock price of $13.40 at December 31, 2010.The remaining shares repurchased in the months of October and November represented shares repurchased to cover option costs in connection with the exercise of stock options and payroll withholding taxes in connection with the vesting of restricted stock awards. Stock Performance Graph The following graph compares the cumulative total stockholder return on our common stock from December 30, 2005 to December 31, 2010 with the cumulative total return of (i)the NASDAQ Composite U.S. Index and (ii)our industry peers. This graph assumes the investment of $100.00 at the closing price on December 30, 2005 in our common stock, the NASDAQ Composite U.S. Index and our industry peers, and assumes any dividends are reinvested. December 31, Dynamics Research Corporation $ NASDAQ Stock Market (US Companies) $ Peer Group $ The performance in the above graph is not necessarily indicative of future stock price performance.Our peer group consists of industry peers with which we compete, including, CACI International, Inc., Global Defense Technology and Systems, Inc., ICF International, Inc., ManTech International Corp., NCI, Inc., SAIC, Inc., SRA International, Inc. and VSE Corp. 28 Table of Contents ITEM 6.SELECTED FINANCIAL DATA The selected condensed consolidated financial data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included as PartII, Item7 of this Form10-K, and our consolidated financial statements and notes thereto included in PartII, Item8 of this Form10-K. The historical results provided below are not necessarily indicative of future results. Year Ended December31, (dollars in thousands, except per share data) Revenue $ Gross profit $ Operating income (loss) $ $ $ ) $ $ Income (loss) from continuing operations $ $ $ ) $ $ Income (loss) from discontinued operations ) ) ) Cumulative benefit of accounting change - 84 Net income (loss) $ $ $ ) $ $ Earnings (loss) per share- Basic Income (loss) from continuing operations before cumulative effect of accounting change $ $ $ ) $ $ Income (loss) from discontinued operations ) ) ) Cumulative benefit of accounting change - Net earnings (loss) per share- Basic $ $ $ ) $ $ Earnings (loss) per share- Diluted Income (loss) from continuing operations before cumulative effect of accounting change $ $ $ ) $ $ Income (loss) from discontinued operations ) ) ) Cumulative benefit of accounting change - Net earnings (loss) per share- Diluted $ $ $ ) $ $ Net cash provided by operating activities from continuing operations $ Capital expenditures $ Depreciation $ EBITDA(2) $ As of December31, (dollars in thousands, except per share data) Total assets $ Total debt $ Other long-term liabilities $ Stockholders’ equity $ Return on invested capital(3) % % )% % % Stockholders’ equity per share(4) $ Return on stockholders’ equity(5) % % )% % % Funded backlog $ Number of shares outstanding Amounts include results of operations of Kadix (acquired August1, 2008) for the period subsequent to our acquisition. 29 Table of Contents Earnings before interest, taxes, depreciation and amortization, or EBITDA, is defined as GAAP income from continuing operations plus net interest expense, income taxes, depreciation expense and amortization expense.EBITDA as calculated by us may be calculated differently than EBITDA for other companies.We have provided EBITDA because it is a component of our debt covenants calculations and we believe it is a commonly used measure of financial performance in comparable companies and is provided to help investors evaluate performance and to enhance investors’ understanding of our operating results. EBITDA should not be construed as an alternative measure of net income, income from continuing operations or cash flows.Reconciliation of net income to EBITDA is as follows: Year Ended December31, (in thousands) Net income (loss) $ $ $ ) $ $ Loss (income) from discontinued operations ) ) Cumulative benefit of accounting change - ) Income (loss) from continuing operations ) Interest expense, net Provision (benefit) for income taxes ) Depreciation expense Amortization expense EBITDA $ Return on invested capital is calculated by dividing operating income, net of related income taxes, by the ending invested capital.Invested capital is the sum of outstanding debt and stockholders’ equity, minus cash, normalized for the investment made for acquisitions during the year. Stockholders’ equity per share is calculated by dividing ending stockholders’ equity by the number of shares outstanding at the end of the period. Return on stockholders’ equity is calculated by dividing net income by ending stockholders equity. 30 Table of Contents ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis of our financial condition and results of operations should be read together with the consolidated financial statements and the notes to those statements that appear elsewhere in this Annual Report on Form 10-K.This discussion contains forward-looking statements that involve risks, uncertainties and assumptions, such as statements of our plans, objectives, expectations and intentions. Our actual results could differ materially from those anticipated in the forward-looking statements. Factors that could cause or contribute to our actual results differing materially from those anticipated include, but are not limited to, those discussed in “Risk Factors” in Part 1, Item 1A and elsewhere in this Form 10-K. OVERVIEW Dynamics Research Corporation, headquartered in Andover, Massachusetts, is a leading provider of innovative management consulting, engineering, and information technology services and solutions to federal and state governments. Our go-to-market strategy is sharply focused within each of four dimensions: · Solutions.We deliver high-value differentiated solutions to our clients.Our five areas of differentiated expertise are business transformation, information technology, training and performance support, management services and engineering services.We believe our solutions align well with the needs of our government customers today through improved efficiencies and effectiveness, procurement reform, transformational and technology based changes, and ongoing, changing security threats. · Markets and Customers.We target markets, which based on long-term market force drivers, have sustained government projected demand for services.We select customers from the spectrum of federal government departments and agencies in our target growth markets with needs that well match the solutions we provide.Currently our target growth markets include homeland security, healthcare, cyber security, intelligence and financial/regulatory reform.In 2010approximately 60%of our revenue was derived from clients in these markets and selected high growth areas of defense such as unmanned aerial systems and force readiness and training. Our 2010 revenue derived from these markets grew12% over 2009. · Prime Government and Agency-Wide Contracts.We hold an enviable portfolio of government and agency-wide multiple award schedule ID/IQ task order contracts.Today, these types of contracts are the federal government’s preferred means of procurement for services. · Acquisitions.We use acquisitions, funded through both operationally generated cash and leverage, to strengthen our position in our target growth markets. During the second quarter of 2010, we sold our Metrigraphics business division which was classified as held for sale at December 31, 2009 and accounted for as a discontinued operation.Our financial results were restated to reflect the discontinuation of Metrigraphics for all periods presented prior to the sale. CRITICAL ACCOUNTING POLICIES AND ESTIMATES There are specific business risks to the industries in which we operate. These risks include: estimates of costs to complete contract obligations, changes in government policies and procedures, government contracting issues and risks associated with technological development. The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. Estimates and assumptions also affect the amount of revenue and expenses during the reported period. Actual results could differ from those estimates. 31 Table of Contents Management bases its estimates on historical experience and various other assumptions it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about carrying values of assets and liabilities. The use of alternative estimates and assumptions and changes in business strategy or market conditions may significantly impact our assets or liabilities, and potentially result in a different impact to our results of operations.We believe the following critical accounting policies affect the more significant accounting areas particularly those that involve judgments, estimates and assumptions used in the preparation of our consolidated financial statements. Revenue Recognition We provide services pursuant to time and materials, cost reimbursable and fixed-price contracts, including service-type contracts. For time and materials contracts, revenue reflects the number of direct labor hours expended in the performance of a contract multiplied by the contract billing rate, as well as reimbursement of other billable direct costs. The risk inherent in time and materials contracts is that actual costs may differ materially from negotiated billing rates in the contract, which would directly affect operating income. For cost reimbursable contracts, revenue is recognized as costs are incurred and includes a proportionate amount of the fee earned. Cost reimbursable contracts specify the contract fee in dollars or as a percentage of estimated costs. The primary risk on a cost reimbursable contract is that a government audit of direct and indirect costs could result in the disallowance of some costs, which would directly impact revenue and margin on the contract. Historically, such audits have not had a material impact on our revenue and operating income. Revenue from service-type fixed-price contracts is recognized ratably over the contract period or by other appropriate output methods to measure service provided, and contract costs are expensed as incurred. Under fixed-price contracts, other than service-type contracts, revenue is recognized primarily under the percentage of completion method. The risk on a fixed-price contract is estimates of costs to complete the contract may exceed revenues on the contract. From time to time, we may proceed with work based on client direction prior to the completion and signing of formal contract documents. We have a formal review process for approving any such work. Revenue associated with such work is recognized only when it can reliably be estimated and realization is probable. We base our estimates on a variety of factors, including previous experiences with the client, communications with the client regarding funding status, and our knowledge of available funding for the contract. For all types of contracts, we recognize anticipated contract losses as soon as they become known and estimable. Out-of-pocket expenses that are reimbursable by the customer are included in revenue and cost of revenue. Unbilled receivables are the amounts of recoverable revenue that have not been billed at the balance sheet date. Unbilled receivables relate principally to revenue that is billed in the month after services are performed. In certain instances, billing is deferred in compliance with the contract terms, such as milestone billing arrangements and withholdings, indirect rate approvals or other reasons. Costs related to certain U.S. Government contracts, including applicable indirect costs, are subject to audit by the government. Revenue from such contracts has been recorded at amounts we expect to realize upon final settlement. Goodwill and Other Intangible Assets With the acquisition of Kadix and other businesses, we acquired goodwill and other intangible assets. The identification and valuation of these intangible assets and the determination of the estimated useful lives at the time of acquisition, as well as the completion of annual impairment tests, require significant management judgments and estimates. These estimates are based on, among other things, consultations with an accredited independent valuation consultant and reviews of projected cash flows. 32 Table of Contents We estimate fair value for our annual goodwill impairment test by employing different methodologies, including a comparison to comparable industry companies, discounted cash flows and market value, which are then weighted to arrive at an estimated fair value. The determination of relevant comparable industry companies impacts our assessment of fair value. Should the operating performance of our reporting unit change in comparison to these companies or should the valuation of these companies change, this could impact our assessment of the fair value of the reporting unit. Our discounted cash flow analysis factors in assumptions on revenue and expense growth rates. These estimates are based upon our historical experience and projections of future activity, factoring in customer demand, changes in technology and a cost structure necessary to achieve the related revenues. Additionally, the discounted cash flow analysis factors in expected amounts of working capital and weighted average cost of capital. The market value factor is primarily driven by the underlying value of our common stock, which can vary significantly depending upon a number of factors, such as overall market conditions and our estimated future profitability. Changes in judgments on any of these factors could materially impact the value of the reporting unit. Our annual impairment test is based on several qualitative and quantitative factors. Principally, a significant and sustained decrease in expected reporting unit cash flows or changes in market conditions would increase the risk of impairment of recorded goodwill. We operate in the government IT consulting marketplace which has historically been characterized by high visibility of future revenue streams, profitability and generally consistent positive cash flows. Our federal government customer base mitigates against near term volatility in financial performance experienced by companies operating in other parts of the economy.Long-term industry trends and other business considerations, such as those outlined in the Risk Factors section of our Form 10-K can have a favorable or unfavorable effect on future cash flows. These trends and business considerations include our concentration of business with the Federal Government, competitive bidding for contracts, and the mix of contract types in which we enter. We considered our low short-term volatility, favorable long-term industry trends, high visibility for future revenue and cash flow and stock price as context for the determination that disclosure of heightened risk relative to goodwill impairment was not necessary at the time of our filing. As a result of the annual impairment test performed as of November 30, 2010, we determined that the carrying amount of the reporting unit did not exceed its fair value and, accordingly, did not record a charge for impairment. However, we are unable to assure that goodwill will not be impaired in subsequent periods. As of December31, 2010, we had recorded goodwill and other intangible assets of $100.2million in the Consolidated Balance Sheets. Income Taxes and Deferred Taxes Tax provisions are completed based on the asset and liability method.As part of our process of preparing consolidated financial statements, management is required to estimate the provision for income taxes, deferred tax assets and liabilities and future taxable income for purposes of assessing our ability to realize any future benefits from deferred taxes. This process involves estimating the current tax liability and assessing temporary and permanent differences resulting from differing treatment of items for tax and accounting purposes. These differences result in deferred tax assets and liabilities, which are included in the Consolidated Balance Sheets. We had a net deferred liability of $1.8 million at December31, 2010 compared to a $2.8 million at December 31, 2009. We recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities, based on the technical merits of the position. The tax benefits recognized in the financial statements from these positions are measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate resolution. We review our tax positions on a quarterly basis and more frequently as facts surrounding tax positions change. Based on these future events, we may recognize uncertain tax positions or reverse current uncertain tax positions which would affect the statement of operations and/or the balance sheet. We must also assess the likelihood that our deferred tax asset will be recovered from future taxable income and, to the extent a recovery is not likely, a valuation allowance must be established. At December31, 2010, we determined that a valuation allowance was not required. 33 Table of Contents Pension Obligations Accounting and reporting for our pension plan requires the use of assumptions, including the discount rate and expected rate of return on assets. These assumptions are used by independent actuaries to determine the value of our pension obligations and allocate this cost to the service periods. The actuarial assumptions used to calculate pension costs are determined and reviewed annually by management after consulting with outside investment advisors and actuaries. The assumed discount rate, which is intended to be the actual rate at which benefits could effectively be settled, is determined by a spot-rate yield curve method. The spot-rate yield curve is employed to match the plan assets cash outflows with the timing and amount of the expected benefit payments. As of December 31, 2010, the pension plan’s measurement date, the weighted average discount rate used to determine the benefit obligations and the net periodic benefit costs was 5.25% and 5.75%, respectively. A decrease of 50basis points in the discount rate would have resulted in an increase in annual pension expense by approximately $0.1million. The assumed expected rate of return on plan assets, which is the average return expected on the funds invested or to be invested to provide future benefits to pension plan participants, is determined by an annual review of historical long-term asset returns and consultation with outside investment advisors. The weighted average expected rate of return for 2010 was 8.50%. A decrease of 50basis points in the expected rate of return would have resulted in an increase in annual pension expense by approximately $0.3million. If assumptions differ materially from actual results in the future, our obligations under the pension plan could also differ materially, potentially requiring us to record an additional pension liability and record additional pension costs. An actuarial valuation of the pension plan is performed each year. The results of this actuarial valuation are reflected in the accounting for the pension plan upon determination. At December31, 2010 and 2009, we recorded a pension liability of $20.7million and $21.5 million, respectively, in the Consolidated Balance Sheet that represented the underfunded benefit obligation. Litigation, Commitments and Contingencies We are subject to a range of claims, lawsuits and administrative proceedings that arise in the ordinary course of business. Estimating liabilities and costs associated with these matters requires judgment and assessment based upon professional knowledge and experience of management and its internal and external legal counsel. Amounts are recorded as charges to earnings when management, after taking into consideration the facts and circumstances of each matter, including any settlement offers, has determined that it is probable that a liability has been incurred and the amount of the loss can be reasonably estimated. The ultimate resolution of any such exposure to us may vary from earlier estimates as further facts and circumstances become known. 34 Table of Contents RESULTS OF OPERATIONS Operating results and results expressed as a percentage of total revenues are as follows: Year Ended December 31, (in millions) Revenue $ $ $ Gross profit $ % $ % $ % Selling, general and administrative % % % Amortization of intangible assets % % % Operating Income (loss) (1) % % ) )% Interest expense, net ) )% ) )% ) )% Other income, net % % % Provision (benefit) for income taxes (2) % % ) % Gain (loss) on discontinued operations % ) )% ) )% Net income (loss) (1) $ % $ % $ ) )% Totals may not add due to rounding. The percentage for provision (benefit) for income taxes relate to a percentage of income before provision for income taxes. Revenue Total revenue increased by $3.4 million, or 1.3% in 2010 compared to 2009, and $31.9 million, or 13.5% in 2009 compared to 2008.Revenues were earned from the following sectors: Year Ended December 31, (in millions) National defense and intelligence agencies $ % $ % $ % Homeland security Federal civilian agencies (1) Total revenue from federal agencies State and local government agencies Other Total revenue (1) $ % $ % $ % Totals may not add due to rounding. Federal agency revenue increased $9.8 million, or 4.0% in 2010 compared to 2009, and $33.5 million, or 15.9% in 2009 compared to 2008.Federal agency revenues derived from our target growth markets were the primary reason for the increase in total revenues in 2010.Currently our target growth markets include homeland security, healthcare, cyber security, intelligence and financial/regulatory reform.In 2010 approximately60% of our revenue was derived from clients in these markets and selected high growth areas of defense such as unmanned aerial systems and force readiness and training. Our 2010 revenue derived from these markets grew 12% over 2009. During 2010, the increase in federal agency revenues from our target growth markets were partially offset by a loss of billable positions to the government’s in-sourcing and related cost reduction initiatives.During 2010, we lost 81 billable positions to the government’s in-sourcing and related cost reduction initiatives.While the Department of Defense has announced a discontinuation of in-sourcing, we anticipate the in-sourcing initiatives will continue, and these may result in additional in-sourcing of an estimated 20 positions in the first quarter of 2011.In total, we continue to project the total affect of the government’s in-sourcing initiative to exceed 100 positions, equating to annualized revenue of approximately $15 million, of which approximately half was realized in 2010 results and the remainder is to be reflected in 2011 results. 35 Table of Contents The increase in 2009 federal agency revenue compared to 2008 was due a full year of Kadix revenue, supplemented by new contracts and task orders received in the second half of 2008 and in 2009.Revenue from federal agencies grew 3.7% excluding the effect of acquisitions in 2009 compared with 2008, which is calculated by adding the first seven months of Kadix 2008 revenue of $24.7 million to our reported 2008 federal agency revenue.Growth in our target markets in 2009 was partially offset by the roll-off of 8(a) set aside contracts, lower Air Force small business set aside revenue under the Consolidated Acquisition of Professional Services contract and lower revenue related to the U.S. Navy Trident Missile Program. The decrease in revenues from state and local government agencies in 2010 compared to 2009 was due to the deployment of the State of Tennessee child welfare system contract in September 2010.The decrease in 2009 compared to 2008 was due to the completion of the State of Ohio contract in 2009, partially offset by increased revenues from the State of Tennessee contract which began in the second quarter of 2008.Revenues from the State of Tennessee contract were $5.2 million in 2010 compared to $14.3 million in 2009 and $7.0 million in 2008. Revenues by contract type as a percentage of revenues were as follows: Year Ended December 31, Fixed price, including service type contracts 47
